Citation Nr: 1644390	
Decision Date: 11/23/16    Archive Date: 12/02/16

DOCKET NO.  09-13 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for service-connected residuals, post operative status post acromioclavicular joint separation, left shoulder (dominant hand) (excluding the time period from December 17, 2014, to February 1, 2015, where a temporary total evaluation based on surgical treatment necessitating convalescence has been assigned).

2.  Entitlement to service connection for bilateral carpal tunnel syndrome, to include as secondary to service-connected residuals, post-operative status post acromioclavicular joint separation, left shoulder (dominant hand) and chronic cervical spine sprain.

3.  Entitlement to service connection for right shoulder disorder, to include as secondary to service-connected residuals, post-operative status post acromioclavicular joint separation, left shoulder (dominant hand) and chronic cervical spine sprain.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to August 1980. 

This matter comes before the Board of Veterans' Appeals (Board) from May 2008 and February 2012 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Portland, Oregon.  In the May 2008 decision, the RO awarded a 20 percent rating for the Veteran's left shoulder disability, effective February 29 2008, the date of claim for an increase.  In February 2012, the RO denied service connection for a right shoulder disability and bilateral carpal tunnel syndrome, both claimed as secondary to the service-connected left shoulder disability.  

With respect to the claim for an increased rating for the Veteran's left shoulder disability, in June 2011, the Veteran testified before the undersigned Veterans Law Judge.  A written transcript of this hearing has been associated with the record.  This claim was previously remanded by the Board in September 2011, July 2013, June 2014 and January 2015. 

In January 2015, the Board recharacterized the issue of entitlement to an increased rating to include entitlement to a temporary total rating based on convalescence following left shoulder surgery.  However, in a June 2015 rating decision, the RO awarded a temporary total 100 percent rating from December 17, 2014, to February 1, 2015, representing a full grant of the benefit sought on appeal.  As such, the Board has characterized this issue as set forth on the front page of this decision.       

With respect to the service connection issues on appeal, in a February 2015 substantive appeal, the Veteran requested a Board hearing.  However, in a November 2015 statement, the Veteran withdrew his request.  

Additional VA clinical records were associated with the record that have not been considered by the RO in connection with the Veteran's claim for an increased rating.  Nevertheless, these records simply show continuing complaints of left shoulder pain and do not provide any additional information or evidence for rating purposes.  As such, this evidence is duplicative of prior clinical records.  In turn, as this evidence is not pertinent to the claim, waiver of RO consideration of this evidence is not necessary.  38 C.F.R. § 20.1304(c).   

The issues of entitlement to service connection for bilateral carpal tunnel syndrome and right shoulder disability, to include as secondary to service-connected left shoulder disability are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the course of the appeal, the Veteran's service-connected residuals, post-operative status post acromioclavicular joint separation, left shoulder (dominant hand) have been manifested by complaints of pain, arthritis and limited range of motion, with some limitation of motion with pain midway between side and shoulder level that is not compensated by the current rating; there is no medical evidence of ankylosis.


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation of 30 percent, but not greater, is warranted for residuals, post-operative status post acromioclavicular joint separation, left shoulder (dominant hand).  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 3.321, 4.7, 4.71(a), Diagnostic Code 5201 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

With respect to the claim decided herein, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an April 2008 letter sent prior to the initial unfavorable decision issued in May 2008 informed the Veteran of the evidence and information necessary to substantiate his increased rating claim.  The letter also notified the Veteran of his and VA's respective responsibilities in obtaining such evidence and information.  Moreover, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. 

Next, VA has a duty to assist the Veteran in the development of a claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The record contains the Veteran's service treatment records, post-service reports of VA and private treatment, and VA examination reports.  Moreover, the Veteran's statements in support of the claim, including his Board hearing testimony, are of record.  The Board has carefully reviewed such statements and concludes no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims decided herein.   

Additionally, the Veteran was afforded VA examinations in May 2008, July 2011, November 2011, September 2013 and September 2015 to evaluate the severity of his left shoulder.  The Board finds that the VA examinations with opinions are adequate because, as discussed below, they were based upon consideration of the Veteran's pertinent medical history, to include his lay assertions and current complaints, and provide detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Moreover, the examiners offered clear conclusions with supporting data and reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Furthermore, the Veteran has not asserted, and the medical evidence does not show, that his left shoulder symptoms have materially worsened since the most recent September 2015 evaluation.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that the provisions of 38 C.F.R. 3.103(c)(2) (2015) require that any Veterans Law Judge who chairs a hearing fulfill two duties to comply with the VCAA. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant, 23 Vet. App. at 488.

Here, during the June 2011 Board hearing, the undersigned Veterans Law Judge adequately explained the left shoulder claim on appeal and specifically asked questions concerning the severity of the left shoulder.  The Veteran also testified that he received all of his treatment through the Portland, VA Medical Center.  The Board accordingly concludes that the notice requirements under Bryant were effectively satisfied.  To the extent any such notice may have been inadequate, this was effectively cured both by actual knowledge as evidence by statements and questions of the Veteran's authorized representative at the hearing, and by the Board providing such explanation of issue and suggesting submission of evidence in the subsequent remands the Board issued to develop this claim.

Finally, the Board finds that there was substantial compliance with the prior Board remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In compliance with the prior remand directives, the record shows that in June 2014, the AOJ contacted the Veteran to identify any private providers.  The AOJ also obtained updated VA treatment records and was afforded numerous VA examinations as directed.  Accordingly, the Board finds that there has been substantial compliance with the prior Board remand directives and, therefore, no further remand is necessary.  See Stegall, supra; D'Aries, 22 Vet. App. at 104 (2008).

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Increased Rating for Left Shoulder Disability

The Veteran is seeking an increased rating for his service-connected residuals, post-operative status post acromioclavicular joint separation, left shoulder (dominant hand).  He asserts that this service-connected disability is productive of significant occupational impairment such that referral for an extraschedular rating is warranted.  In this regard, the Veteran has reported that his left shoulder disorder interfered with his ability to perform the fine motor tasks required in his occupation as a dental technician.  Further, he has indicated that he is currently only able to work 15 hours per week due to pain and related symptoms associated with that service-connected disability. 

In addition to the Veteran's own assertions, the record contains statements from his spouse and friends, who contend that the Veteran's left shoulder symptoms have become progressively worse over time and are now productive of significant functional impairment.

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, as in the instant case, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

The Veteran's service-connected left shoulder disability has been rated by the RO under the provisions of Diagnostic Code 5201.  Diagnostic Code 5201 provides the rating criteria for evaluation of limitation of motion of the arm.  Under this Diagnostic Code, a 20 percent rating is warranted when motion is limited at shoulder level for either arm and midway between side and shoulder level for minor arm; a 30 percent rating is warranted when motion is limited midway between side and shoulder level for major arm and to 25 degrees from side for minor arm; and a 40 percent rating is warranted when motion is limited to 25 degrees from side for major arm.  Normal forward flexion and abduction of the shoulder are from 0 degrees to 180 degrees with 90 degrees being at shoulder level.  38 C.F.R. § 4.71, Plate I.  The medical evidence of record reflects that the Veteran is left hand dominant.  Thus, the Veteran's left shoulder is her non-dominant or "major" arm.

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.   Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

Moreover, the effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C.A. § 5110(b)(2).  As such, the Board has considered the medical evidence within one year prior to the date of the Veteran's increased rating claim.  

The Veteran filed his claim for an increased rating in February 2008.  He was afforded a VA examination in May 2008.  The Veteran reported constant shoulder pain.  He could not do anything overhead or any activity away from the body or above 90 degrees.  He also reported that his pain awakened him at night.  He reported shoulder pain when toileting and a generalized ache, fatigue and weakness.  

On examination, there was no gross swelling, deformity or discoloration.  Range of motion was zero to 110 degrees actively, passively, he could go to 150 degrees, but it caused him extreme pain from 110 degrees to 150 degrees.  The findings were equal for both forward flexion and abduction times three repetitions.  He had 75 degrees external rotation and 70 degrees internal rotation all 5/5.  Hawkins and Cross body test reproduced his pain.  He had a palpable defect at the acromioclavicular joint, but it was nontender.  He had tenderness to the bicipital groove and the rest of the shoulder had no swelling, deformity or discoloration.  He was left hand dominant.  The assessment was status post left clavicular fracture from separated shoulder with rotator cuff impingement and degenerative changes, which were confirmed on x-rays.  The examiner indicated that he would expect a loss between 35 to 40 degrees of his overall range, strength and fatigability due to repetitive movement flares both for flexion, extension and abduction combined.  

The Veteran was afforded another VA examination in July 2011.  The Veteran reported daily pain and flare-ups.  He experienced locking in his shoulder with weakness and limitation in overhead activities or reaching away from his body.  He could not lift overhead and was limited in what he could do with pushing away from his body.  He reported limitation with putting on clothes, shaving, brushing his teeth, showering and toileting.  His employment was affected in that he now had to take more time to finish a job and his regular work hours had increased to keep up with demand.  

On examination, the examiner observed that the Veteran had difficulty taking his t-shirt off for the examination.  On range of motion testing, he had 80 degrees active forward flexion and 70 degrees abduction, which decreased to 55 degrees on repetitive testing.  He had 75 degrees external rotation and internal rotation.  All movements were limited by pain.  The diagnosis was left shoulder osteoarthritis with calcific tendinitis confirmed on x-ray.  The examiner indicated that the Veteran would have moderate to severe weakness, fatigability and coordination secondary to repetitive activity painful flare-ups episodes, right shoulder greater than left.  He again noted the functional limitation in daily activities and employment discussed above.  

On remand, the Veteran was afforded another VA examination in November 2011.  The claims file was reviewed.  The Veteran reported daily pain that was a 1-2 out of 10, but flared to 5-6 out of 10 when working.  He now worked 3-4 days a week about 3- 4 hours a day.  During flare-ups, the Veteran experienced increased pain that could go to 8 or 9.  He also had weakness, loss of motion and numbness in his fingers.  He worked 20 hours per week.  He had to cut back due to combined problems of left shoulder and nonservice-connected right shoulder.  Range of motion was 150 degrees flexion and abduction with pain at 100 degrees on both.  There was no change following repetitive testing.  However, the Veteran did have less movement than normal, excess fatigability, incoordination, impaired ability to execute skilled movement smoothly and pain on movement.  The Veteran also had localized tenderness and pain on palpation of joints/soft tissue and biceps tendon as well as guarding.  However, muscle strength was 5/5 and there was no ankylosis.  Hawkins' impingement test was positive, but empty-can test, cross-body adduction, crank apprehension and relocation test and external rotation/infraspinatus strength test were all negative.  There was no history of mechanical symptoms or recurrent dislocation.  There was also no AC joint condition or any other impairment of clavicle or scapula.  The Veteran had not had total shoulder joint replacement.  Although the Veteran had arthroscopic surgery in the 1970s, his AC joint was now asymptomatic and most of his symptoms were related to calcific tendonitis.    

The examiner found that the Veteran's left shoulder disability did impact his ability to work.  He worked as dental technician, which involved a lot of fine work.  The Veteran found it harder and harder to continue his work because of bilateral shoulder problems.  His work involved a lot of gross of fine motor work.  The examiner concluded that it was important to note that he had multiple issues that affect his ability to work that were beyond the scope of this appeal.  His left shoulder alone did not make him unemployable.  The examiner also found that the Veteran's nerve disorders were not caused by or aggravated by his left shoulder disorder.  

VA clinical records also document continuing reports of left shoulder pain and indicate that the Veteran received ongoing steroid injections to alleviate his pain.  An August 2012 record showed that he had active elevation to 130 degrees.  Passive supine elevation was 140 to 150 degrees.  A June 2013 record showed that the Veteran now complained of pain with repetitive motion.  

In July 2013, the Board found that the November 2011 examination did not adequately address the Veteran's functional limitations during flare-ups or provide a rationale for the Veteran's nerve disorders.  As such, the Board remanded the matter for another VA examination.  

The Veteran was afforded another examination in September 2013.  As discussed further below, the examiner discussed the etiology of the Veteran's bilateral carpal tunnel syndrome and found that the Veteran's shoulder disorder was not manifested by any neurologic impairment.  The Veteran essentially reported the same pain level.  His shoulder felt stiff if he reached it over his head.  He could still perform his activities of daily living.  He complained of numbness in the hands and the examiner noted that the Veteran had bilateral carpal tunnel syndrome.  The Veteran reported that his flare-ups were based on activity and lasted one to two weeks.  Any activity over his head caused flare-ups.  In the past six months, he had two flare-ups.  He was treated with physical therapy and steroid injections.  He had not been hospitalized for his left shoulder.  It was again noted that he was an orthodontic dental technician.  His work had slowed.  He now worked about 15 hours per week.  

Range of motion showed flexion and abduction to 120 degrees with pain at 90 degrees on both.  There was no change after repetitive testing.  The examiner noted the same functional limitations as the prior examination.  There was also still pain on palpation and guarding.  Strength was still 5/5 and there was no ankylosis.  Testing revealed the same findings.  The examiner observed that the Veteran's surgical scar was not painful or unstable or greater than 39 square centimeters.  Moreover, there was no instability.  

The examiner observed that the Veteran was an orthodontic dental technician, which involved a lot of "intense stationary" fine motor movement and bracing his shoulders.  The Veteran has noticed over the years that it has been getting harder and harder to do this work.  At times, he had worked 18 hour days.  His business has slowed down because of the economy and it is not so demanding on him now.  He does continue to work though he is slower and takes breaks.  What used to take him 4 hours now took about 8 hours.  He does work about 15 hours a week
nowadays.  He takes off Friday and therefore has about 3 days to recover.

With respect to flare-ups, the examiner determined that flare-ups would cause pain and stiffness decreasing his forward elevation to 90 degrees and his abduction to 90 degrees, but not significantly changing his external rotation or internal rotation.  It would impact his function by making it more difficult and painful for him to do
overhead activities or his work duties.

In December 2014, the Veteran underwent left shoulder surgery.  The Board remanded the case again to afford the Veteran another examination to determine the current level of severity following surgery.  
 
The Veteran was afforded another VA examination in September 2015 with the same examiner who conducted the last examination.  The VBMS records was reviewed.  The examiner noted that since last examined, the Veteran had left shoulder surgery in December 2014 with subacromial decompression and distal clavicle excision.  Overall the surgery helped and the Veteran felt like his shoulder was 80% better.  The pain he was having over the AC joint was gone, but he still had some pain.  His motion was better now and he can reach out without having to bring his arm down.  He was still working part time as a dental appliance technician.  He has multiple other issues (not related to this appeal) that affect his work.  He worked up to 4 hours a day.  His shoulder did not prevent him from doing this work, but he will experience some increased shoulder pain after four hours of work.  The Veteran still had flare-ups characterized as some increased anterior shoulder pain after about four hours of work, but pain was much better than before the surgery.  The Veteran still reported functional loss in that he had some loss of motion but function had improved since surgery.  He can now reach out to lift things.  He also showed the examiner how he can now hang his coat on a hook without discomfort.

On range of motion testing, flexion was to 135 degrees, abduction was to 120 degrees and both external rotation and internal rotation was to 90 degrees.  He still had some increased pain with working over four hours and then experienced difficulty lifting things.  There was pain noted on examination, but did not result in or cause functional loss.  The anterior shoulder was tender.  However, there was no additional loss after three repetitive motions.  The examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time.  Pain limited functional ability as previously documented in range of motion findings.  Muscle strength was 5/5 and there was no ankylosis.  Testing revealed the same findings as the prior examinations.  The Veteran had an AC joint condition described as dislocation (acromioclavicular separation or sternoclavicular dislocation), now status post distal clavicle excision in December 2014.  It was further noted that the Veteran had well-healed surgical scars that were not painful or unstable; or have a total area equal to or greater than 39 square cm.  

After a thorough review of the medical evidence of record, the Board must conclude that there is no competent medical evidence to suggest that the Veteran's range of motion of the left shoulder is limited to midway between side and shoulder level to warrant a higher disability rating under Diagnostic Code 5201.  All of the VA examinations show that the Veteran's range of motion did not result in limitations to meet the next higher criteria.  In this regard, none of the examinations or clinical records show that the Veteran's motion has at any point during the course of the appeal been limited midway between side and shoulder level.  The most restrictive range of motion was documented at the July 2011 VA examination, which showed that his flexion and abduction decreased to 55 degrees on repetitive testing.  However, this range of motion is still higher than midway from side to shoulder level.  Again, the remaining examinations all document better range of motion.  Thus, based on the medical evidence of record, a rating in excess of 20 percent is not warranted under Diagnostic Code 5201.  

Regardless, the Board must also determine whether other Diagnostic Codes pertaining to the shoulder and arm would warrant a higher rating.  In the instant case, Diagnostic Code 5200 is not applicable because there has been no competent medical evidence showing that the Veteran has ankylosis of his left shoulder.  All of the examinations clearly document no findings of ankylosis.  Further, the Veteran cannot receive a higher disability rating under Diagnostic Code 5203 because it provides for a maximum schedular rating of 20 percent rating.  38 C.F.R. § 4.71, Diagnostic Codes 5200 and 5203.  

However, the Veteran has reported chronic shoulder pain and thus, the Board recognizes the application of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, supra.  In this regard, a higher level of compensation would be warranted under these provisions because as noted above, there is persuasive evidence of additional functional loss due to pain, weakness, fatigue, or incoordination to such a degree so as to warrant the next highest rating for limited motion of the dominant arm.  More specifically, the July 2011 VA examination revealed that upon repetitive testing, flexion and abduction were limited to 55 degrees, which is additional limitation of motion that is not compensated under the current rating.  Similarly, the February 2008 examiner indicated that that the Veteran would experience a loss of 35 to 40 degrees during his flare-ups, which would approximate to 70 degrees.  While the Board recognizes that some other examinations revealed less restrictive repetitive results, the Board nonetheless finds that the record supports the conclusion that there is evidence of additional limitation of motion with pain that is not compensated by the current rating and which warrants the assignment of the next highest rating for this disorder under DeLuca.  

The Board also recognizes that during the course of the appeal, the Veteran underwent left shoulder surgery and the most recent examiner noted a surgical scar.  However, as the Veteran's surgical scars are not considered unstable or painful; or cover an area of at least 6 square inches, a separate, compensable rating is not warranted for the surgical scars.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.    

The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected left shoulder disability; however, the Board finds that at no point during the period under question did the Veteran's left shoulder disorder meet the criteria for an even higher rating.  Therefore, assigning staged ratings for such disability is not warranted.  

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected left shoulder disability with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  

In this regard, the Veteran's newly assigned 30 percent rating for his left shoulder contemplates the functional limitations and pain caused by his left shoulder disability.  In sum, the Veteran's symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to the left shoulder disability ratings are based on limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200-5201 (providing ratings on the basis of ankylosis and limited motion of the arm).  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, as the decision does not involve evaluation of multiple service-connected disabilities, further discussion of Johnson is not necessary.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected left shoulder disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  In this regard, there is nothing exceptional or unusual about the Veteran's disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  Accordingly, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

The Board additionally notes that in Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that entitlement to a total disability rating based on individual unemployability (TDIU) claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, although the Veteran has asserted that his left shoulder disability interferes with his ability to work, the medical evidence does not show that he is unemployable due to his left shoulder disorder alone.  Rather, the medical evidence shows that unrelated nonservice-connected disorders interfere with the Veteran's ability to work.  In this regard, the November 2011 VA examiner clearly found that the Veteran had multiple issues that affected his ability to work and his left shoulder alone did not make him unemployable.  The most recent VA examiner again observed that the Veteran had multiple other issues that affected his ability to work.  Accordingly, the Board finds that Rice is not applicable in this case.

In conclusion, the evidence supports a 30 percent, but not greater, rating for the Veteran's service-connected residuals, post-operative status post acromioclavicular joint separation, left shoulder (dominant hand).  


ORDER

A 30 percent, but not higher, rating for the Veteran's service-connected residuals, post-operative status post acromioclavicular joint separation, left shoulder (dominant hand) is granted, subject to the laws and regulations governing the payment of monetary benefits. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran is seeking service connection bilateral carpal tunnel and right shoulder disability.  The Veteran has asserted that both of these disorders are secondary to his service connected left shoulder and cervical spine disabilities.  

The Veteran was afforded VA examinations in September 2011, November 2011 and September 2013, which all found that Veteran's bilateral carpal tunnel syndrome was not caused by or aggravated by his service- connected left shoulder condition, and offered a detailed rationale for such opinion.  

However, with respect to the right shoulder, the Veteran was afforded a VA examination in July 2011.  The examiner observed that the Veteran had degenerative changes and calcific tendinitis of his shoulders.  There were three main factors for calcific tendinitis, which were age, steroid injection and trauma.  The Veteran had all three factors to a certain degrees.  However, the examiner indicated that he was unable to resolve the issue of secondary association between left shoulder and right shoulder without resorting to mere speculation. 

The United States Court of Veterans Appeals has held that, in general, it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  Before the Board can rely on an examiner's conclusion that an opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Id at 390.  In the instant case, the examiner did not offer a clear rationale for his inability to provide an opinion.  

Moreover, a VA medical opinion was obtained in June 2016, which found that the Veteran's bilateral carpal tunnel syndrome and right shoulder disorder were not as least as likely as not due to the Veteran's service-connected cervical spine disorder.  However, the examiner failed to address whether the Veteran's bilateral carpal tunnel syndrome and right shoulder disorder were aggravated by his service-connected cervical spine disorder.  38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Veteran has also indicated that his current disorders are related to his military occupational specialty as a dental specialist while in service.  When determining service connection, all theories of entitlement must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004); see also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  Nevertheless, the VA examinations have not addressed whether the Veteran's disorders are directly related to service.  

Accordingly, in light of the above, the Board must find that these examinations are inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); see also Stefl v. Nicholson, 21 Vet. App. 120, 124   (2007) (stating that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).  Therefore, an addendum opinion is necessary to address the deficiencies described above.

Additionally, in light of the need to remand, additional VA treatment records from June 2016 to the present should be obtained.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records from June 2016 to the present.  

2.  Return the record to the VA examiner who provided the June 2016 VA opinion for an addendum opinion regarding the Veteran's bilateral carpal tunnel syndrome and right shoulder disorder.  If the June 2016 VA examiner is not available, the record should be provided to an appropriate examiner so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion. 

Following a review of the record, the examiner should offer an opinion as to the following:

(a)  Whether it is as least as likely as not (a 50% or higher degree of probability) that the Veteran's bilateral carpal tunnel syndrome and/or right shoulder disorder is directly related to the Veteran's active service, to include his occupation as dental specialist.

(b)  Whether it is at least as likely as not (a 50% or higher degree of probability) that any diagnosed right shoulder disorder is proximately due to, or caused by, the Veteran's service-connected left shoulder disorder; and 

(c)  Whether it is at least as likely as not (a 50% or higher degree of probability) that the diagnosed bilateral carpal tunnel syndrome and/or right shoulder disorder have been aggravated by the Veteran's service-connected left shoulder disorder and cervical spine disorder.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

A detailed rationale for all opinions expressed should be provided.  In proffering this opinion, the examiner should consider the Veteran's assertion that his bilateral carpal tunnel syndrome and right shoulder disorder developed to overuse from his inability to use his left arm/shoulder.  

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's remanded claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and her representative should be issued a supplemental statement of the case and an appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


